Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                      Page 1 of 6 PageID 15194



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §     CRIMINAL NO. 3:14-CR-0367-B-8
                                                    §
 SARAH WEST,                                        §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Sarah West’s Motion for Compassionate Release (Doc. 3477)

For the reasons set forth below, the Court DENIES West’s motion WITHOUT PREJUDICE.

                                                   I.

                                          BACKGROUND

        After West pleaded guilty to possession with intent to distribute a controlled substance and

aiding and abetting, the Court sentenced her to 115 months of imprisonment and three years of

supervised release. Doc. 1130, J., 1–3. West, who is now forty-nine years old, is serving her sentence

at Bryan Federal Prison Camp (FPC). She is scheduled to be released in April 2022.1 As of August

25, 2021, Bryan FPC reports zero active and sixty-nine recovered cases of COVID-19 among its

inmates.2 On August 24, 2021, West filed the pending motion for compassionate release under 18




        1
           The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/ (last accessed August 25, 2021).
        2
          The Court accessed these statistics from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/ (last accessed August 25, 2021).

                                                   -1-
Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                      Page 2 of 6 PageID 15195



U.S.C. § 3582(c)(1)(A). Doc. 3477, Def.’s Mot., 1. The Court reviews West’s motion below.

                                                   II.

                                       LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)).

                                                  III.

                                             ANALYSIS

A.      West Has Not Demonstrated Proof of Exhaustion.

        West’s request for compassionate release is denied because she has not proved that she

satisfied the exhaustion requirement. Section 3582(c)(1)(A) allows a defendant to bring a motion

for compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”

§ 3582(c)(1)(A).3


        3
           The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of her compassionate-release

                                                   -2-
Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                    Page 3 of 6 PageID 15196



        West claims she “has fully exhausted her administrative remedies” by informing “her unit

team that she wished to be considered for compassionate release during the Covid lock-down, she

emailed the warden at her facility, she completed a BP 9 and its appeals[,]” and that her requests

have been denied. Doc. 3477, Def.’s Mot., 2. But, importantly, West provides no documentation

supporting her claim that she took these measures.

        Defendants are required to prove their compliance with the exhaustion requirement of

§ 3582(c)(1)(A), and a motion that lacks this proof is insufficient. United States v. Cisneros, 2021 WL

977098, at *2 (N.D. Tex. Mar. 15, 2021). And without evidence supporting her claim that she

exhausted her administrative remedies, West has not proved that she complied with the exhaustion

requirement. The Court thus DENIES her motion for compassionate release WITHOUT

PREJUDICE. See, e.g., United States v. Broadus, 2020 WL 4784686, at *2 (N.D. Tex. Aug. 18, 2020)

(denying compassionate release where the defendant failed to “show proof of her exhaustion of

administrative remedies”).

B.      West Has Not Demonstrated Extraordinary and Compelling Reasons for Release.

        Regardless of whether West exhausted her administrative remedies, she has not shown

“extraordinary and compelling reasons” warranting compassionate release. See § 3582(c)(1)(A).

Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that may merit

compassionate release. See generally id. Rather, Congress “delegated that authority to the Sentencing

Commission” and directed it to “promulgate general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) that describe what should be considered




request—irrespective of a denial. See id. at *5.

                                                   -3-
Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                       Page 4 of 6 PageID 15197



extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

a list of specific examples.” United States v. Shkambi, 993 F.3d 388, 391(5th Cir. 2021) (citations,

quotation marks, and alterations omitted).

        Prior to the passage of the First Step Act, the Sentencing Commission issued a policy

statement—U.S.S.G. § 1B1.13—that “sets forth three circumstances that are considered

‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex.

Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the defendant’s medical

condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.4 However, the Fifth Circuit

recently held that § 1B1.13 only applies to motions filed by “the Director of the [BOP]” and thus

does not “bind[] a district court addressing a prisoner’s own motion under § 3582.” Shkambi, 993

F.3d at 393 (citing § 1B1.13).

        While not binding, § 1B1.13 and its commentary nonetheless inform the Court’s analysis of

a prisoner’s motion as to what constitutes extraordinary and compelling reasons for compassionate

release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“Although not dispositive,

the commentary to . . . § 1B1.13 informs [the court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.”); United States v. Rivas, 833 F. App’x

556, 558 (5th Cir. 2020) (per curium) (noting that U.S.S.G. § 1B1.13 is “not dispositive” but

“guid[ing]”); United States v. Contreras, 2021 WL 1536504, at *4 (E.D. Tex. Apr. 19, 2021) (finding

§ 1B1.13 informative in a district court’s consideration of an inmate’s motion in light of Shkambi’s



        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                    -4-
Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                     Page 5 of 6 PageID 15198



holding). Considering West’s motion in light of § 1B1.13 and applying its discretion, the Court

concludes that West has not provided “extraordinary and compelling reasons” for release. See

§ 3582(c)(1)(A).

        As a preliminary matter, the Court notes that to the extent West raises concerns about the

conditions at Bryan FPC, those concerns do not give rise to extraordinary and compelling

circumstances. The Court recognizes the unprecedented nature of COVID-19 and the outbreak of

the virus at various federal prisons. But Bryan FPC’s statistics—sixty-nine recovered cases and zero

active cases of COVID-19—do not suggest an outbreak at all. In any event, generalized concerns

about the spread of COVID-19 at West’s facility do not give rise to extraordinary and compelling

reasons for release. Rather, “the Court must consider every prisoner individually and should be

cautious about making blanket pronouncements” about, for example, the propriety of incarceration

for all inmates at a given facility. See United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex.

May 19, 2020).

        Regarding West’s individual circumstances, West states that she “suffers from chronic lung

issues, heart issues, and sleep apnea; including COPD, asthma, obesity and other serious medical

condition[s].” Doc. 3477, Def.’s Mot., 3. She suggests that these issues “limit [her] ability to provide

self-care in the institution” and “make[] her susceptible to COVID infection.” Id. at 5. But,

importantly, West supplies no medical records to substantiate her alleged health conditions. See

generally id. With no medical records from West, the Court cannot deem West’s health conditions

“extraordinary and compelling reasons” for compassionate release. See § 3582(c)(1)(A). Accordingly,

the Court DENIES West’s motion WITHOUT PREJUDICE to refiling.



                                                  -5-
Case 3:14-cr-00367-B Document 3478 Filed 08/26/21                 Page 6 of 6 PageID 15199



                                               IV.

                                        CONCLUSION

       West’s request for compassionate release under § 3582(c)(1)(A) fails because she has not

proved exhaustion of her administrative remedies or demonstrated extraordinary and compelling

reasons for compassionate release. For these reasons, the Court DENIES West’s motion (Doc. 3477)

WITHOUT PREJUDICE.

       By denying West’s motion without prejudice, the Court permits West to file a subsequent

motion for compassionate release in the event she can both: (1) provide evidence supporting a

finding of extraordinary and compelling reasons for release, and (2) satisfy the exhaustion

requirement with respect to those circumstances.

       Finally, the Court notes that before granting compassionate release under § 3582(c)(1)(A),

it must consider the sentencing factors of § 3553. § 3582(c)(1)(A). Because West fails to prove

exhaustion of her administrative remedies and extraordinary and compelling reasons for release, the

Court need not conduct a § 3553 analysis today.



       SO ORDERED.

       SIGNED: August 26, 2021.




                                                      __________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE



                                                -6-
